DETAILED ACTION

Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.
On page 5, applicant argues that the amendment to claim 1 regarding the first reinforcing skin member extending across the entirety of the first side surface overcomes the 35 U.S.C. 112(b) rejection of claim 1 such that the reinforcing skin is applied to the surfaces where the auxiliary layer is not present.
The examiner notes that this amendment does not necessarily overcome the 112(b) rejection such that the claim requires the auxiliary reinforcing sheet to be affixed directly, via the adhesive layer to a portion of the first side surface adjacent to the cavity and the first reinforcing skin member extends over the entirety of the first side surface by being affixed directly, via the adhesive layer, to a remainder of the first side surface. The examiner notes that the portion of the first side surface to which the first auxiliary reinforcing sheet could be affixed to is all of the first side surface which does not include the cavity resulting in the “remainder of the first side surface of the core member distinct from the portion to which the auxiliary reinforcing sheet is affixed” being the cavity which does not contain an adhesive layer. This results in the first reinforcing skin layer not being affixed directly to the first side surface by means of the adhesive layer such that there is no adhesive layer over the cavity. As such, the examiner contends that the amendment does not necessarily overcome the 35 U.S.C. 112(b) rejection such that the claim still presents a situation in which the first reinforcing skin sheet is not affixed directly to the first surface side by mean of the first adhesive layer, as required by the claim. 


Applicant argues that neither Godwin nor Slywchuk teaches the amendment to claim 1 in which the first auxiliary reinforcing sheet, formed of an auxiliary material, which only covers a portion of the first side surface and the first reinforcing skin member, formed from a skin material distinct from the auxiliary material, extending over the entirety of the first side surface. 
The examiner concedes in that neither Godwin, nor Slywchuk, teaches an auxiliary sheet covering a portion of a first side surface and a reinforcing skin sheet extending over the entirety of the first side surface and the sheet and the skin are formed from distinct materials. As such, the rejection is overcome. However, as mentioned above, the claim presents limitations which were not previously presented and require a further search. Therefore, the claims are not being entered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783